Order entered October 3, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01110-CV

                          DEAN BUESCHER, ET AL., Appellants

                                              V.

                     FIRST UNITED BANK & TRUST CO., Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-02559-2009

                                          ORDER
       We GRANT the September 30, 2014 motion of Niki Garcia, Official Court Reporter for

the 366th Judicial District Court of Collin County, Texas, for an extension of time to file the

reporter’s record. The reporter’s record shall be filed by OCTOBER 30, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE